DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 26 in the reply filed on 8/17/2021 is acknowledged.  The traversal is on the ground(s) that restriction between groups of inventions should have followed the PCT rules of restriction.  Examiner agrees, a mistake was made because the continuity data map failed to show priority to the PCT national stage application.  However, restriction among the same groups of inventions according the PCT guidelines is still appropriate as outlined below.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26, 36, 50 and 52-62, drawn to an aggregating device for separation and/or purification of solid material particles from gases.
Group II, claim(s) 27 and 28, drawn to a closed gas cycle.
Group III, claim(s) 31, drawn to a method of using an aggregating device.
Group IV, claim(s) 32, drawn to a method for the separation and/or purification of aerosols.
Group V, claim(s) 33, drawn to a painting device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a tube, conveying means, plurality of mutually corresponding exciters and means for separating, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Magill et al. (U.S. Patent No. 5,827,350) or in view of Yasuda et al. (U.S. Patent No. 5,902,489) and Sedillo (U.S. Patent No. 8,454,716) as explained in the rejections of claim 26 below.
Species election requirement response
Applicant’s election with traverse of Species A in the reply filed on 8/17/2021 is acknowledged.   The traversal is on the ground(s) that not all of the species mentioned by the Examiner recite “mutually exclusive characteristics”. This is not found persuasive because each of the species has been identified as different embodiments, as described by Applicants in Applicants specification pages 17-18.  Applicant has not provided a statement or admission on the record that each of the specification embodiments are obvious variants over one another and are not patentably distinct over one another.  Furthermore, to the extent species G of figures 5a-5d does not specifically state it is a different embodiment, figures 5a-5d are directed to attachment means which mutually exclusive of the limitations of species A directed to an aggregating device.  Species G directed to attachment means has no overlap in scope to the aggregating device.

    PNG
    media_image1.png
    306
    647
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Applicant has further identified in the remarks that allegedly claims 26-28, 31-33, 6, 50 and 52-62 read on species A.
  Upon review and examination, claims 27-28 is understood to be directed to a closed gas cycle with heat recovery device and air filter as described in the published application paragraph [0108] of a different embodiment.  The instant elected species of invention of figures 1a, 1b, 1d and 1e do not have a heat recovery device and/or air filter.  Accordingly claims 27 and 28 will be withdrawn as being directed to a non-elected species.
Upon review and examination, claim 33 is understood to be directed to a painting device as described in figure 7, reference #17.  The instant elected species of invention of figures 1a, 1b, 1d and 1e do not have a painting device.  Accordingly claim 33 will be withdrawn as being directed to a non-elected species.
Upon review and examination, claims 59-61 are understood to be directed to a radiator, reflector and window as described in published application paragraph [0109] of a different embodiment.  The instant elected species of invention of figures 1a, 1b, 1d and 1e do not have a radiator, reflector, Accordingly claims 59-61 will be withdrawn as being directed to a non-elected species.
Summary of withdrawn claims
Claims 27, 28, 31-33 and 59-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/2021.
Examination will proceed with claims 26, 36, 50, 52-58 and 62.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ducted turbine, delta wing concentrator and magnus effect turbine in claim 26, and the heating device or cooling device as set forth in claim 56 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because figure 7 is not described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Drawings warning
Should claims 27, 28, 59 and 61 be rejoined at a later time in prosecution, the drawings would be subject to being objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat recovery device as set forth in claim 27, the air filter as set forth in claims 27 and 28, the radiator as set forth in claim 59 and the window as set forth in claim 61 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology such as “means” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: there is no brief or detailed description of figure 7.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The limitation “means for separating aggregated solid material particles from the gases” in claim 26 will be interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a heating device and a cooling device in claim 56.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 36, 50, 52-58 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation, “a conveying means selected from the group consisting of a ducted turbine, a delta wing concentrator and a magnus effect turbine.  The term “delta wing concentrator” has no clearly delineating meaning since it is not a recognized standard expression, and the specification fails to define the term.  Furthermore, the terms: “ducted turbine” and “magnus effect turbine” are directed to types of turbines and not conveying means.  While the types of turbines may have propellers that are capable of conveying means, the limitation is not directed to those propellers, but rather to a turbine which is defined as converting kinetic energy into electrical energy.  Applicant’s invention does not include a generator that is part of a turbine, but rather, it appears the conveying means is directed to only the type of propellers of the specific turbine and not the full turbine itself.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 36, 50, 52-58 and 62 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 26.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller.  The limitation of claim 36 lacks a structure that digitally controls the exciters to move the pressure nodes and antinodes.  The exciters cannot perform this function on their own.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 52 and 53 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 36. 
Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller.  The limitation of claim 53 lacks a structure that controls pressure nodes and antinodes.  The exciters cannot perform this function on their own.  As such the claim is indefinite for failing to distinctly claim the limitation.
Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller.  The limitation of claim 54 lacks a structure that digitally controls the exciters to move the pressure nodes and antinodes.  The exciters cannot perform this function on their own.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claim 55 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 54.
Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller.  The limitation of claim 55 lacks a structure that controls the pressure nodes and antinodes.  The exciters cannot perform this function on their own.  As such the claim is indefinite for failing to distinctly claim the limitation.
Regarding claim 56, “a heating device” and “a cooling device” are interpreted under 35 USC 112(f); however, the written description fails to disclose the corresponding structure for the claimed function.  There is no identifying structure in the specification that provides heating or cooling.  As such the claim is indefinite for failing to claim boundaries or limits imposed by the structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 50, 56 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magill et al. (U.S. Patent No. 5,827,350).
Regarding claim 26, Magill et al. discloses an aggregating device (abstract; figure) comprising:
a tube having an inlet at a front end, an outlet at a rear end, and a round cross section, the tube extending concentrically around an axis (reference #5);
a conveying means selected from the group consisting of a ducted turbine, a delta wing concentrator and a magnus effect turbine (reference #3 (impeller in a duct with same shape as ducted turbine that is capable of receiving material in a conveying direction as shown by arrows), capable for receiving an aerosol in a conveying direction into the front end of the tube, wherein the aerosol is capable to comprise solid material particles and gases (it is noted that the material or article worked upon does not further limit apparatus claims, and the conveying means is capable of conveying and receiving aerosol material of particles and gas);
a plurality of mutually corresponding exciters arranged opposite to each other (reference #10) and/or mutually corresponding exciters and reflectors arranged opposite to each other (reference #10 and 11) capable for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles are capable to move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes 
means for separating aggregated solid material particles from the gases (reference #13 and 26).
It is noted that the limitation, exciters “for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes and the gases move toward a plurality of pressure antinodes by the force of the standing acoustic waves” is directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 50, Magill et al. discloses a container discharge (reference #12).
Regarding claim 56, Magill et al. discloses a heating device or a cooling device (column 2, lines 15-24).
Regarding claim 62, Magill et al. discloses wherein the tube has a surface, the surface selected from the group consisting of a renewable surface, a structured surface, a smooth surface, a rough surface, a biocidal surface, an absorbent surface and combinations thereof (reference #5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 36, 50, 52-58 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (U.S. Patent No. 5,902,489) in view of Sedillo (U.S. Patent No. 8,454,716).
Regarding claim 26, Yasuda et al. discloses an aggregating device (abstract; figures 1, 6 and 10) comprising:
a tube having an inlet at a front end, an outlet at a rear end, and a round cross section, the tube extending concentrically around an axis (figure 1, reference #3; figures 10 and 11, reference #670; column 13, lines 51-52; alternatively, to the extent only rectangular tubes are shown in certain embodiments, Yasuda et al. in column 15, lines 24-36 teaches a tube with round cross section may be used for any embodiment with rectangular container/channel, as it would amount to nothing more than an obvious matter of design choice, and it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966));
a conveying means (figure 1, reference #4; figure 6a, reference #28 and arrow indicating conveying material into tube/channel), capable for receiving an aerosol in a conveying direction into the 
a plurality of mutually corresponding exciters arranged opposite to each other (figure 1, reference #6 and 7; figures 6a and 6b, reference #241 and 242) capable for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles are capable to move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes and the gases are capable to move toward a plurality of pressure antinodes by the force of the standing acoustic waves (figures 6a and 6b, reference #27; see figures 12 and 13 showing particle movement towards pressure nodes; columns 5-6, lines 62-29; columns 8-9, lines 66-14; columns 9-10, lines 39-10; column 10, lines 56-62); and
means for separating aggregated solid material particles from the gases (figures 6a and 6b, reference #30).
It is noted that the limitation, exciters “for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes and the gases move toward a plurality of pressure antinodes by the force of the standing acoustic waves” is directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions 
However, the reference does not explicitly disclose wherein the conveying means is selected from the group consisting of a ducted turbine, a delta wing concentrator and a magnus effect turbine.
It is well known in the art that there are multiple types of conveying means capable for receiving material and conveying the material into a tube, including a ducted turbine as evidenced by Sedillo (figures 2-3A, reference #80).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the conveying means of Yasuda et al. to be a ducted turbine as taught by Sedillo, because selecting one of known designs for a conveying means would have been considered obvious to one of ordinary skill in the art at the time of the invention and because said conveying means being a ducted turbine would operate equally well as the one disclosed by Yasuda et al.
Regarding claim 36, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses wherein a plurality of acoustic sound waves emitted by the plurality of two exciters is capable to be dynamically digitally controllable via a difference in phase of the standing acoustic sound waves, such that the plurality of pressure nodes and the plurality of pressure antinodes is capable to be moveable in a controlled manner to a plurality of preselected locations (figure 1, reference #10; figure 6a and 6b, reference #25, 27 and 36; column 9, lines 39-63; column 10, lines 29-65).
It is noted that the limitations in claim 36 are directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 
Regarding claims 50 and 52, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses a container discharge (figures 6a and 6b, reference #331 and 332; figures 10-12, reference #671).
Regarding claim 53, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses wherein control of the plurality of pressure nodes and the plurality of pressure antinodes is capable of performed through a combination of Boolean logic gates (figure 1, reference #10; figure 6a and 6b, reference #36; figure 9, reference #622; column 9, lines 39-63; column 10, lines 29-65; column 13, lines 21-25 ("Boolean logic gate" is understood to be a logic to deal with the data type to take 2 values, truth and falseness, whereas the Boolean logic gate can be interpreted to be a logic to deal with the data type. Since computers move in principle in a machine language of 0 and 1, it can be interpreted that "Boolean logic gates" are utilized in general computer control with the computer control (reference #622) reading on the limitation)).
It is noted that the limitations in claim 53 are directed to a manner of operating disclosed exciters, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitations imposed on the two exciters, such as a controller, for imparting the functional limitations.
Regarding claim 54, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses wherein the standing acoustic sound waves are capable to be dynamically digitally controllable via a difference in phase of the standing acoustic sound waves, such that the plurality of pressure nodes and the plurality of pressure antinodes is capable to be moveable in a controlled manner to a plurality of preselected locations (figure 1, reference #10; figure 6a and 6b, reference #25, 27 and 36; column 9, lines 39-63; column 10, lines 29-65).
It is noted that the limitations in claim 54 are directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitations imposed on the two exciters, such as a controller, for imparting the functional limitations.
Regarding claim 55, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses wherein control of the plurality of pressure nodes and the plurality of pressure antinodes is capable of performed through a combination of Boolean logic gates (figure 1, reference #10; figure 6a and 6b, reference #36; figure 9, reference #622; column 9, lines 39-63; column 10, lines 29-65; column 13, lines 21-25 ("Boolean logic gate" is understood to be a logic to deal with the data type to take 2 values, truth and falseness, whereas the Boolean logic gate can be interpreted to be a logic to deal with the data type. Since computers move in principle in a machine language of 0 and 1, it can be interpreted that "Boolean logic gates" are utilized in general computer control with the computer control (reference #622) reading on the limitation)).

Regarding claim 56, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses a heating or a cooling device (figure 1, reference #15; column 6, lines 12-13).
Regarding claim 57, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses wherein the standing acoustic sound waves are capable to have a frequency and/or volume outside a hearing range of humans and animals (column 9, lines 47-48).
Regarding claim 58, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses wherein the standing acoustic waves are stationary ultrasonic waves (figures 6a and 6b, reference #27; column 9, lines 39-44; column 10, lines 44-51).
Regarding claim 62, Yasuda et al. in view of Sedillo discloses all the limitations as set forth above.  The reference as modified further discloses wherein the tube has a surface, the surface being selected from the group consisting of a renewable surface, a structured surface, a smooth surface, a rough surface, a biocidal surface, an absorbent surface and combinations thereof (figure 1, reference #3; figures 10 and 11, reference #670; column 13, lines 51-52; column 15, lines 24-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774